Citation Nr: 0604730	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2000 decision by the RO 
which granted service connection for PTSD and assigned a 30 
percent evaluation, effective from December 30, 1998, the 
date of receipt of claim.  The Board remanded the appeal for 
additional development in January 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 50 
percent schedular rating, and no higher.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent, and 
no higher, for PTSD, from the initial grant of service 
connection have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 9411-9440 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause harm to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's claim of service connection for PTSD was 
received in December 1998.  The Board concludes that 
information and discussion as contained in the May 2000 
rating decision, the statement of the case issued in May 
2002, the August 2005 supplemental statement of the case 
(SSOC), the January 2004 Board remand, and in letters sent to 
the veteran in October 1998, December 1999, May 2000, and 
February 2004 have provided him with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him of his responsibility to submit 
evidence showing that his PTSD is more severe than is 
reflected by the 30 percent evaluation currently assigned; of 
what evidence was necessary to substantiate the claim for an 
increased rating; why the current evidence was insufficient 
to award the benefits sought, and suggested that he submit 
any evidence in his possession.  The veteran was also 
afforded an opportunity to testify at a personal hearing, but 
declined.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how the claim was still 
deficient.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The RO has 
obtained all medical records from sources identified by the 
veteran, including all VA treatment records and associated 
them with the claims file.  The Board finds that there does 
not appear to be any outstanding medical records that are 
relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran has also been evaluated by VA 
during the pendency of this appeal.  

Finally, the Board notes that the record indicates that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that the claims file does 
not include any records from that Agency.  However, the 
evidence indicates that the disability award was based 
primarily on neurological problems related to a seizure 
disorder and a brain aneurysm.  Prior to the onset of 
seizures in 1999, the veteran worked full-time as a truck 
driver, but was forced to stop working because of blackouts 
and seizures.  Moreover, except for some private 
psychological counseling from December 1998 to December 1999 
(reports included in the claims file), all of the veteran's 
psychiatric treatment has been by VA, and all VA records have 
been obtained and associated with the claims file.  
Therefore, the Board finds that remanding the appeal to 
obtain any SSA records would serve no useful purpose, as any 
information from that Agency would be redundant.  See 
Sabonis, 6 Vet. App. at 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

As noted above, this appeal arises from an original claim for 
compensation benefits and a May 2000 rating decision which 
granted service connection for PTSD, and assigned a 30 
percent evaluation, effective from December 30, 1998, the 
date of receipt of the veteran's claim.  38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

Factual Background

The veteran was examined by VA on two occasions during the 
pendency of this appeal, in April 2000 and February 2004.  
The first VA examination was conducted for the purpose of 
establishing service connection for PTSD, whereas the second 
VA examination was undertaken to determine the severity of 
his PTSD for rating purposes.  The remaining pertinent 
medical evidence includes numerous VA outpatient records from 
1998 to the present, and private mental health clinic notes 
for treatment from December 1998 to December 1999.  

The information in the private reports was not materially 
different from what was reported on the VA reports.  The 
records noted complaints of depression, nightmares, and sleep 
disturbance, but did not reflect any specific treatment and 
indicated that the veteran was being treated for his 
psychiatric problems by VA.  

The April 2000 VA psychiatric evaluation report noted that 
the veteran had been a truck driver for 10 years, but had 
been unemployed since June 1999 when he was involved in an 
accident after suffering a seizure while driving a company 
truck.  He was being followed by VA for psychiatric problems 
and was started on psychotropic medications in January 1999.  
His complaints included depression, nightmares, low self 
esteem, concentration and short term memory problems, and 
occasional panic attacks.  He had intrusive recollections of 
his Vietnam experiences, and reported that he slept about 
three hours a night.  There was a history of inappropriate 
behavior and suicidal ideations but no attempts.  There was 
no evidence of thought disorder on examination.  The report 
included a description of his experiences in Vietnam and 
noted that he tried to avoid thinking about them or engaging 
in any activities which might arouse his recollections.  The 
diagnosis was PTSD.  

The VA outpatient notes from 1998 to the present included 
many of the same complaints and symptoms that were noted on 
the April 2000 VA psychiatric report as well as problems 
related to his seizure disorder.  In May 1999 the veteran 
reported improvement in his mood and sleep since being placed 
on medications, though he continued to experience periods of 
depression.  Prior to the industrial accident in 2000, the 
veteran reported that he worked 12 hours a day, six days a 
week driving a truck.  GAF scores from January 1999 to July 
2000 ranged from 55 to 60.  

The veteran was hospitalized for 11 days in October 2000 for 
chronic depression.  The records indicated that his VA 
counselor had retired two months earlier and that the veteran 
had increased depression and suicidal thoughts for several 
weeks.  The records showed that the veteran responded to 
treatment and showed marked improvement by the second day, 
and he denied any suicidal thoughts.  During his 11 days of 
hospitalization, the veteran reported that he had joint 
custody of his six year old daughter and identified her as 
his reason for living.  He also said that he worked too much 
and didn't have any time to have fun.  He was cooperative, 
calm, and pleasant, and denied any suicidal or homicidal 
ideations or any audio or visual hallucinations.  

VA outpatient records from January 2002 to the present showed 
that the veteran was alert, well oriented, and coherent.  His 
speech was clear and goal directed, and there was no 
looseness of association or flight of ideas.  Although his 
mood was sometimes anxious with a congruent and constricted 
affect, there was no evidence of suicidal or homicidal 
ideations or auditory or visual hallucinations.  He continued 
to report nightmares, flashbacks, and some paranoia, but 
indicated that they were less intense.  The records indicated 
that he lost custody of his daughter sometime in the summer 
of 2002, with the grandmother having temporary custody with 
full custody to the mother in January 2003.  VA outpatient 
records from mid-2002 to mid-2003 reflect complaints and 
symptoms primarily related to the difficulty he had adjusting 
to losing custody of his daughter.  He said that things 
started closing in on him after she was taken away.  He 
started babysitting his grandsons and enjoyed taking them 
swimming, fishing, and for drives in the country.  In July 
2003, the veteran reported that he felt like things were 
getting back to normal.  He was spending more time with his 
father, and with his adult daughter and her children.  In 
December 2003, two of his grandchildren moved in with him and 
he started attending parenting classes; one grandchild 
continued to live with him for several months.  The records 
showed that he worked on home improvement projects, attended 
his grandson's football games, and engaged in other 
activities, such as helping a friend's son restore a truck.  

The most recent VA outpatient progress note in May 2005 
indicated that his grandchildren visited him every weekend 
and that he enjoyed playing with them.  Although he was more 
isolative, withdrawn, anxious, and paranoid about people and 
continued to have nightmares and flashbacks, he said that 
driving to the mountains helped relieve his stress.  He 
stated that he wanted to start on medication to help 
alleviate his anxiety and paranoia.  He denied any suicidal 
ideations and said that there were a lot of things he wanted 
to do around his farm and that he wanted to be around to see 
his grandchildren grow up, and that he had no intention of 
harming himself.  Mental status examination showed his flow 
of thought was logical and goal directed without any formal 
thought disorder.  He denied any suicidal or homicidal 
ideations, or any command hallucinations.  There was some 
avoidance behavior and paranoid feelings.  He was alert and 
well oriented, and his insight and judgment were intact.  His 
memory, recall, and concentration were fair.  

When examined by VA in February 2004, the veteran reported 
that he lived on his 20 acre farm and spent most of his time 
taking care of his animals.  His complaints included sleep 
disturbance, intrusive thoughts, flashbacks, nightmares, and 
avoiding being around other people.  Although he had a 
history of suicidal thoughts, the examiner opined that he did 
not find the veteran to be a threat to himself or to others.  
On mental status examination, he was well oriented and there 
was no evidence of a thought disorder.  He appeared to be 
nervous and anxious, but was cooperative throughout the 
interview, and his speech was goal-directed.  He was not 
overly spontaneous but answered all questions.  The examiner 
noted that there was no evidence of an underlying thought 
disorder or any psychotic features.  The diagnosis was PTSD, 
and the GAF score was 52.  

Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 30 percent or greater.  38 C.F.R. § 4.130 (2005).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2005).  

The veteran's principal symptomatology includes difficulty 
sleeping, nightmares, and depression.  Despite these 
problems, the evidentiary record shows that he was employed 
full time without any reported lost time at work because of 
his PTSD symptoms until the onset of a seizure disorder in 
1999, which forced him into early retirement 2000.  A 
longitudinal review of the record shows that the veteran 
attended regular counseling by VA and has shown significant 
improvement in his symptoms since he began treatment in 1998.  

While there was some increased symptomatology from late 2000 
to mid-2003, the records indicated that his symptoms were 
related primarily to custody issues and the subsequent loss 
of guardianship of his daughter.  Nonetheless, he continued 
with regular counseling and functioned independently, 
appropriately, and effectively during this difficult time.  
He was able to make appropriate adjustments and modified his 
behavior by reaching out to other family members for support.  
He not only babysat his grandchildren, but took on the role 
of a parent for several months.  He continued working his 
farm, taking care of his home and animals, and did not show 
any neglect for his own personal hygiene.  The medical 
evidence of record does not reflect any impairment of thought 
process or communication, inappropriate behavior, actual 
danger of hurting himself or others, or an inability to 
perform the routine activities of daily living.  He has never 
displayed any evidence of disorientation or more than mild 
impairment of memory.  

That is not to say that the veteran is not impaired by his 
PTSD.  Rather, the clinical notes show that he has managed 
his underlying psychiatric symptoms for many years and has 
made significant progress in dealing with them through 
counseling.  The progress notes showed that he has a good 
relationship with his daughter and grandchildren, and that he 
sees or talks with them on a regular basis.  He routinely 
participates in the lives of his grandchildren and has even 
helped a friend's son restore an old truck.  

On the other hand, the Board does not discount the affect of 
the veteran's significant symptoms of nightmares, flashbacks, 
and depression on his daily life.  The records show that he 
continues to have difficulties in many areas of his life, 
particularly interacting with other people, and that he 
displays periods of frustration and mood disturbance.  The 
fact that he has shown some improvement in dealing with his 
symptoms does not diminish the degree of his psychiatric 
impairment.  The psychiatric reports have consistently 
assigned GAF scores ranging from 50 to 60 during the pendency 
of his appeal.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  
However, the Board is not required to assign a rating based 
merely on such score.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating from the initial grant of service 
connection.  

As indicated above, the evidence of record does not show that 
the veteran's symptomatology is reflective of the severity 
and persistence to warrant an evaluation in excess of 50 
percent under the criteria discussed above.  The veteran does 
not demonstrate occupational and social impairment due to 
symptoms such as obsessional rituals which interfere with 
routine activities; intermittent, illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  




ORDER

An initial schedular evaluation of 50 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


